Citation Nr: 1749700	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-46 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depressive disorder.

2. Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 2000 to September 2001.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2014, April 2015, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an August 2016 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, in August 2017, the Veteran and his attorney stated that they wished to withdraw the Veteran's request for a hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 
§ 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Affording him the benefit of the doubt, the Veteran's obstructive sleep apnea was caused by his service-connected major depressive disorder.

2. The Veteran's major depressive disorder resulted in total occupational and social impairment due to persistent homicidal and suicidal ideation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for a higher initial rating of 100 percent for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Obstructive Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has submitted a September 2017 private medical opinion from Dr. T.C. opining that it is at least as likely as not that the Veteran's obstructive sleep apnea is secondary to his service-connected major depressive disorder. Dr. T.C. stated that the Veteran had noted trouble sleeping in his separation examination. Dr. T.C. also discussed recent research showing that depression could lead to obstructive sleep apnea. 

The Veteran has not been afforded a VA medical examination in connection with this claim. While there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, this development would not materially assist the Board in this determination.

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for obstructive sleep apnea is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'. . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

Major Depressive Disorder

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected major depressive disorder has been evaluated as 50 percent disabling since the effective date of service connection on November 4, 2014 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 
38 C.F.R. § 4.130, DC 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

The Veteran has submitted treatment records before the time period on appeal. In 2012, the Veteran reported hallucinations, suicide attempts, suicidal ideation, and homicidal ideation. In November 2014 the Veteran reported having homicidal thoughts, angry outbursts, and irritability. The Veteran's treatment records continue to intermittently report these symptoms, particularly suicidal and homicidal ideation.

The Veteran was afforded a VA medical examination in March 2015. The examiner diagnosed the Veteran with major depressive disorder. The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran reported the following symptoms: depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, at times wanting to run away and not tell anyone, and mood swings. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically vary, and while they clearly do not meet all specified criteria for a 100 percent rating, they need not in order for the benefit to be granted. The Veteran is generally not capable of sustaining any more than minimal stress and has had homicidal and suicidal ideation during several different time periods. Given this finding, the Board will grant a 100 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 

The claim for a disability rating of 100 percent is granted. 


ORDER

Service connection for obstructive sleep apnea is granted.

A disability rating of 100 percent for major depressive disorder is granted.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In his October 2017 Appellate Brief, the Veteran's attorney asserts that the Veteran's degenerative arthritis of the lumbar spine has worsened since his last VA medical examination in March 2014, with additional neurological symptoms of radiating pain and needle-like sensations in his right lower extremity.  The Board finds that an additional VA medical examination will assist in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination(s) to determine the severity of his service-connected degenerative arthritis of the lumbar spine. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The examiner must determine the Veteran's range of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; whether there is ankylosis; and whether there is any associated instability. The testing must include range of motion testing for the following areas: active motion, passive motion, weight-bearing and nonweight-bearing. If the Veteran claims flare-ups, the examiner must offer an opinion on the level of severity of the Veteran's claimed flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The examiner must also determine whether the Veteran has neurological impairment in his lower extremities due to his lumbar spine disability.

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


